638 F.3d 489 (2011)
Dr. Elliott KRAMES; Rosellen Krames; Pacific Pain Treatment Center; Pacific Pain Treatment Center Defined Benefit Plan, Plaintiffs-Appellants-Cross-Appellees,
v.
LIFE INSURANCE COMPANY OF THE SOUTHWEST; National Life of Vermont, also known as National Life Insurance Company, Defendants-Counter-Claimants-Appellees-Cross-Appellants-Cross-Appellees,
v.
Kenneth Bohannon; Terry Holman, Defendants-Counter-Defendants-Cross-Appellees-Cross-Appellants.
No. 10-10160.
United States Court of Appeals, Fifth Circuit.
April 7, 2011.
Joshua Alan Skinner (argued), Fanning, Harper, Martinson, Brandt & Kutchin, P.C., W. David Holliday, Dallas, TX, for Elliott and Rosellen Krames, Pac. Pain Treatment Ctr. and Pac. Pain Treatment Ctr. Defined Ben. Plan.
Andrew George Jubinsky, Raymond E. Walker (argued), Figari & Davenport, L.L.P., Dallas, TX, for Life Ins. Co. of the Southwest and Nat. Life of Vermont.
Jonathan Clark LaMendola (argued), David Richard Woodward, Cobb Martinez Woodward, P.L.L.C., Dallas, TX, for Holman and Bohannon.
Before GARWOOD, GARZA and DENNIS, Circuit Judges.
PER CURIAM:
The judgment of the district court dismissing with prejudice all the claims of plaintiffs-appellants against defendants-appellees Life Insurance Company of the Southwest and National Life of Vermont (also known as National Life Insurance Company) is affirmed, for the reasons, among others, essentially as stated in the district court's November 12, 2009 Memorandum Opinion, and because this court also concludes that the Summary Judgment evidence does not support a finding of conversion by either of the said defendants-appellees.
The foregoing renders moot the cross-appeal of said Life Insurance Company of the Southwest and of said National Life of Vermont, and likewise renders moot the cross-appeal of defendants-cross-appellants Kenneth Bohannon and Terry Holman, and accordingly said cross-appeals are dismissed as moot.
AFFIRMED; CROSS-APPEALS DISMISSED AS MOOT.